DETAILED ACTION
This action is responsive to amendment filed on March 31st, 2021	. 
Claims 1~22 are examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1~22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3~18 and 20~22s are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin et al. hereinafter McLaughlin (U.S 2015/0278144) in view of Jundt et al. hereinafter Jundt (U.S 2018/0224832).
Regarding Claim 1,
McLaughlin taught a reconfigurable input/output device capable of facilitating communication between process controllers and field devices in a process control environment, the input/output device including: 
(B) a first communication interface disposed at least partially within the housing and configured to be coupled to one or more field devices disposed externally to the housing and within a process control environment [¶45; Fig. 4A, I/O terminals 410 are used to couple RTU 102 to field devices and to the I/O modules 204a-204n]; 

(D) one or more circuits each coupled to the first communication interface and to the second communication interface and configured to establish links between the one or more field devices and the process controller, wherein each of the one or more circuits are configurable to communicate according to any one of a plurality of signal types [¶17, RTU 102 interacts with control system 104; ¶18, RTU 102 communicates with field devices 106; ¶28, RTU 102 supports mixing different I/O types; ¶50], wherein the one or more circuits includes: 
a circuit configurable to establish a link between the process controller and a field device coupled to the first communication interface via an I/O channel, wherein the circuit is configurable to establish the link by being configurable to communicate via the first communication interface according to any one of the plurality of signal types to enable the circuit to communicate with a field device configured to communicate according to any one of the plurality of signal types, such that the I/O channel operates as a sublink of the link between the process controller and the field device [¶45; ¶21].
While McLaughlin taught a housing of RTU 102 [¶43; Fig. 4A, housing 402], however, did not specifically teach (A) a housing configured to be inserted into a socket of an assembly including a process controller and (C) a second communication interface configured to be communicatively coupled to a controller backplane of the process controller when the housing is inserted into the socket of the assembly.
Jundt taught a housing configured to be inserted into a socket of an assembly including a process controller and (C) a second communication interface configured to be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Jundt’s teaching of a housing configured to be inserted into a socket of an assembly including a process controller and a second communication interface configured to be communicatively coupled to a controller backplane of the process controller when the housing is inserted into the socket of the assembly with the teachings of McLaughlin, because the combination would significantly reduce time, personnel, and costs needed for commissioning the process plant as compared to traditional commissioning techniques [Jundt: ¶69].
Regarding Claim 3,
McLaughlin taught wherein the first signal type is selected from the group consisting of an analog signal and a discrete signal, and wherein the second signal type is different than the first signal type and selected from the group [¶28, I/O types]. 
Regarding Claim 4,

Regarding Claim 5,
McLaughlin taught wherein each of the analog input signal and the analog output signal are 4-20 mA signals [¶14, 4-20ma connections compliant with HART].
Regarding Claim 6,
McLaughlin taught wherein the first signal type selected from the group consisting of a discrete input signal and a discrete output signal, and wherein the second signal type is different than the first signal type and selected from the group [¶28].
Regarding Claim 7,
McLaughlin taught wherein each of the discrete input signal and the discrete output signal is a 24V DC signal [¶28].
Regarding Claim 9,
McLaughlin taught wherein the circuit is a first circuit [¶48; Fig. 4C]; wherein the field device is a first field device [Fig. 1, field devices 106]; wherein the I/O channel is a first I/O channel coupling the first circuit to the first field device via the first communication interface; and wherein the one or more circuits includes: a second circuit configurable to communicate via the first communication interface according to any one of the plurality of signal types to enable the second circuit to communicate with a second field device coupled to the second circuit via the first communication interface and a second I/O channel between the first communication interface and the second field device [¶45; Fig. 4C].
Regarding Claim 10,
McLaughlin taught further comprising: an I/O channel controller disposed in the housing and coupled to the one or more circuits, the I/O channel controller configured to: 
Regarding Claim 11,
McLaughlin taught wherein each of the one or more circuits are configurable to communicate according to only one of the plurality of signal types at a given time [¶21].
Regarding Claim 12,
McLaughlin taught wherein each of the one or more circuits are configurable to communicate according to two or more of the plurality of signal types at a given time [ ¶21; ¶28].

Regarding Claims 13~18 and 20~22, the claims are similar in scope to claims 1 and 3~12 and therefore, rejected under the same rationale.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin and Jundt in view of Law et al. hereinafter Law (U.S 2008/0080395).
Regarding Claim 2,
McLaughlin taught wherein the field device is a first field device configured to according to a first signal type [Fig. 1, field devices 106], and wherein the circuit is both: configurable to communicate according to the first signal type to enable the circuit to communicate with the first field device [¶45]; and McLaughlin in view of Law taught reconfigurable to communicate according to a second signal type instead of the first signal type such that, when the I/O channel is modified to replace the first field device with a second field device configured to communicate according to the second signal type, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Law’s teaching of reconfigurable to communicate according to a second signal type instead of the first signal type such that, when the I/O channel is modified to replace the first field device with a second field device configured to communicate according to the second signal type, communication is enabled between the circuit and the second field device with the teachings of McLaughlin, because the combination would ready allow field device replacement without incurring additional cost or needing to install different or additional I/O devices [Law: ¶28].

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin and Jundt in view of Jundt et al. hereinafter Jundt2 (U.S 2018/0231959).
Regarding Claims 8 and 19,
McLaughlin and Jundt in view of Jundt-2 taught wherein the plurality of signal types comprises: an RTD signal and a thermocouple signal [Jundt-2: ¶110, Examples of possible I/O-Abstracted Device Types 312 include RTD (Resistance Temperature Detector) Input, Thermocouple Input].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Jundt-2’s teaching of the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HEE SOO KIM/Primary Examiner, Art Unit 2457